UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA CRIMINAL NO. 94-127-13
Plaintiff.

Vv.

SALVATORE BRUNETTI
Defendant.

 

DEFENDANT'S APPEAL TO THE COURT FOR A RECONSIDERATION TO
THE DENIAL OF HIS MOTION TO REDUCE SENTENCE PURSUANT TO
18 U.S.C. § 3582(c)(1)(A) (i)

 

HONORABLE JUDGE J. KEARNEY,

IL, SALVATORE BRUNETTI, defendant in the above matter
respectfully comes before you in Pro-Se Manner appealing the
denial of my Motion to Reduce Sentence Pursuant to 18 U.S.C.
§ 3582(c)(1)(A)(i).

YOUR HONOR, over twenty seven (27) years ago I was convicted
to the charges set forth against me and as of today I am not at
all disputing my involvement. But now here we are almost three (3)

decades later and I am bewildered by how a Court's decision of
denial was executed so swiftly without any current evaluations

completed and the employment of the Oppositions statements which
are easily found to be untrue, clear misrepresentation and only

duplications of printed matter from my files commencement in 1994.
I fully understand that the Court's are inundated with a
backlog of cases due to the Nation's strained work force due to
the COVID-19 Pandemic, but the doesn't justify the improper
evaluation of my circumstances. I am respectfully asking the Court
to please take a step back and put all pretenses aside and examine
what the Opposition provided to the Court which the Court
unfortunately rubber stamped and didn't once even see the muddled
facts in front of them.

This information brought forth to the Court was over twenty
six (26) years old. In no way do I want this Appeal to be
miscontrued as personal criticism of YOUR HONOR'S decision, I am
ceremoniously bringing clarity to content you may have reviewed
which wasn't suitable assessed under "Today's" circumstances of my
crimes, also of my rehabilitation which is now over Two Hundred
Seventy Two (272) months later, along with my current age of 73
years old (with Life Threatening Health concerns even before the
COVID-19 Pandemic was thrown into the mix) turns my original

sentence now into a "Life Sentence".

As you review this Appeal I have brought to your attention
a few major key points so I don’t waste any valuable time of YOUR
HONORS or the COURTS, but there are multiple misrepresentations.

One last side bar I need to bring to YOUR HONORS and the
Courts attention is I find it very concerning that within only a
few hours after YOUR HONORS decision that was filed with the
Court on July 31, 2020 on the denial of my Compassionate Release

Motion my case was front page headlines in local papers and

(2)
electronic media. One has to ask in all. fairness, why ? I understand
that this is public information, but don't you think a leak or a

tip from someone in the process was looking for recognition or
revenge? I am in NO way insinuating YOUR HONOR in this process,

but as you read through this appeal and you see that the

information supplied to you by the opposition is greatly flawed.

To me it is very strange with everything else being paramount
in the news that a lowly Associate would make such notariety within
that short spanse.

What's more interesting is that the week before the Court had
decided on my case there was an article in the Wall Street Journal
dated July 22, 2020 on page A-11 of a television review of
"Cracking Down on La Gosa Nostra" written by John Anderson and in
the second to last paragraph there is a quote that says "The team
behind Mr. Giuliana, and Mr. Giuliani himself (who takes a few
knocks from his old colleagues for having been a publicity hound".
(The Article is attached to this Motion).

Again, I am in no way stating your involvement in anything,
but what I am trying to bring to light here is that how quickly
my decision was pushed through the legal process without any
proper judicial review and to see the possible bias spin without
any fact checking on the Court's part. So, what I am ceremoniously
bringing to your attention is that the content presented to YOUR
HONOR wasn't suitably assessed under "Today's" circumstances of my
Crimes, my rehabilitation now over Two Hundred and Seventy Two (272)
months later and along with my current age of 73 years old (with.
life threatening health concerns even before the COVID-19 Panademic
was thrown into the mix) turns my original sentence into a "Life

Sentence".

(3)
ARGUMENTS REGARDING RECONSIDERATION OF MOTION TO
REDUCE SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i):

I. MR. BRUNETTI'S STATUS IN ORGANIZED CRIME:

On Page 1 of 22 of YOUR HONORS denial dated July 31, 2020, in
the fifth line down it states (regarding Mr. Brunetti) "a trusted
forty-six year old "MEMBER" of Philadelphia's former organized crime

boss John Stanfa's La Cosa Nostra."

Now if you refer to attached Page 3 of Mr. Brunetti's
Pre-sentencing Report conducted circa 1994, in Paragraph 12, Line
Two it categorizes Mr. Brunetti as an "ASSOCIATE".

We all know that there is a great difference between a "MEMBER"
and an "ASSOCIATE". Also the connotation being presented to the
Court one would almost take the word "MEMBER" as a Made Member of
an Organized Crime family, don't you agree ? But if we go back to
the basics, Webster's dictionary also here is the clarity which
“is the truth of Mr. Brunetti’s status back in 1994.

The definition of "Member" is as follows: "A distinct part of a

whole and a person belonging to some group."

The definition of "Associate" is as follows: “having less than full

status."

So right out of the gate and not even further than the first
page of the Court's decision a blatant error was provided to the
Court to glamorize Mr. Brunetti's involvement. Again, Mr. Brunetti
doesn't claim to be innocent, but his “Association" was at a much
lower level and his involvement was not a drastic as the opposition

is trying to portray.

(4)
Il. MR. BRUNETTI IN 1994 AND NOW MR. BRUNETTI IN 2020:

Again on. Page 1 of 22 of YOUR HONORS denial dated July 31, 2020,
the seventh line down “a mature man (Mr. Brunetti was in his mid-
forties) to a forty year sentence in 1997. Like all of us, he faces

illness which come with getting older. But until the COVID-19
Pandemic, he did not move for compassionate release."

There is no doubt that Mr. Brunetti was middle aged when he
was sentenced and his health wasn't a concern. Now fast forward
to today, twenty seven (27) years later and Mr. Brunetti is 73
years old with medical records as thick as a Leonard Tolstoy novel
but filled with facts, not fiction. He has major medical
complications. Is he dying right now, no! But at any time he can
be exposed to the COVID-19 Pandemic in prison which could complicate
his medical conditions and you. know that could EASILY lead to death.

So for the Opposition to say “illness which come with getting
older"is a far stretch from what his medical condition really is.
Yes, he has arthritis like any of his counterparts of similar age,
but if you take the time to review his medical records you will
clearly see his major health issues are dealing with vital organs
that if he gets exposed to COVID-19 or any other new virus to
surface, he has little chance in this environment to survive. His
release to home confinement would include his children's care and

strict supervision.

TIT. MR. BRUNETTI'S MOST RECENT WIFE:

 

Again on Page 1 of 22 of YOUR HONORS denial dated July 31, 2020,

Ww

the last four lines say " we agree with his most recent wife's

concern he is a "violent person who couldn't change." "He presents

(5)
too great a danger of violence to the public and his release is

not warranted under Congress's sentencing factors.

This quote is loaded with blatant lies as well as an incorrect

interpretation of CURRENT Congressional sentencing factors.

First in reference to Mr. Brunetti's "most recent wife's
concern", please refer to attachment of an email from Mr. Brunetti's
stepson Robert Cline who obtained a copy of a recent affidavit from
Mr. Brunetti's wife, Denise Ganci. The affidavit is dated as recent
as August 22, 2020 stating the complete opposition of what was
presented to YOUR HONOR. The last three lines of the letter end
with "We are confident that he is not a danger to society and we
would like him to come home and spend his last remaining years
with his family and grandchildren. We ask that you show him MERCY

and let him come home to his family who misses and loves him."

Do to the constraints of timeliness of filing appeals, Robert
Cline has emailed a copy of the signed affidavit to YOUR HONOR and
Mr. Brunetti is awaiting the original to come in the mail, which

he will immediately forward to you once he is in possession of it.

Now to refer back to the last line of YOUR HONOR'S denial, where

it states "his release is not warranted under Congress's sentencing
factors." There are many cases filled with case law that would
easily show that that statement is completely false. But it is
easier for the Court to please refer to the most recent Act of
Congress that was passed called the CARES ACT OF 2020. It is a
written law with the exact wording of “Inmates who have not had

any violence in their record for over five (5) years are qualified
for the benefits of the Cares Act, which would be early release.

( 6 )
In addition, since he totally qualifies for early release under
the CARES ACT 2020 for not having any violence in the past five (5)
years, he also qualifies for his time served to get early release.

He has completed over twenty seven (27) years in prison and
the guidelines passed by Congress under the Cares Act 2020 is that
you can be eligible for early release if you served two-thirds (2/3)
of you sentence. The math is simple,he has done 27 years. So two-
thirds of 40 is 27.33. So with the time served he immediately
qualifies to be released under those provisions of the Cares Act
2020. Now if you include his accredited good behavior time, that
catapults his time way over the base line range for him to be

immediately released.

Another factor of the Cares Act 2020 clearly states health
concerns. The health concerns were implemented by Congress to assist
elderly inmates getting Home Confinement so that their life would not
be in danger to an anvironment like prison that could easily be
infected with the COVID-19 or another Pandemic type outbreak.

IV. CASE LAW - UNITED STATES VS. HOLLOWAY,
68 F. Supp. 3d 310 (E.D.N.Y. 2014):

In a recent Case,United States vs. Juan Ledezma-Rodriguez,
2020 WL 3971517, 3:00-CR-00071, On June 1, 2020, through counsel,
Ledezma reached out to the Bureau of Prisons, asking for early
release under 18 U.S.C. 3582. He argued. "(1) the fact he would not
have received his sentence under modern law; (2) his twenty years
incarcerated; (3) his rehabilitation; (4) his risk of catching
COVID-19 in prison constituted extraordinary and compelling reasons
justifying release." Ledezma then filed his motion for relief under
18 U.S.C. 3582 in District Court. The government, "citing this Court's
prior rulings on compassionate release motions and the "facts of
this case, "the Government declined to make or "repeat" any specific

arguments."

(7)
Ledezma Exhausted his administration rights which then the
Court determined that Ledezma satisfied the gate-keeping provision
because thirty days have passed since the BOP received his request.
His exhaustion of administrative rights meant that the Court could

address the merits.

Now with the Extraordinary and Compelling reasons, the Court
noted that Congress never defined what is "extraordinary and
compelling." The Court noted that the commission provided a list of
Specific examples such as "an elderly inmates decling health". The
Court also included a catch-all if "there exists in the defendant's
case an extraordinary and compelling reason other than, or in
combination with, "the" examples described. Further the United
States Sentencing Commission never amended their guidelines after
the First Step Act because they do not have a quorom of voting
members to change them. Given this, Courts have determined that the
Commission lacks an applicable policy statement regarding when a
Court can grant a compassionate release. Because of that, Courts
have determined that the Court can determine whether any extraordinary
and compelling reasons other than those delineated in USSG 1B1.13

warrant granting relief.

1. SENTENCING DISPARITY:

The Court determined that Ledezma's sentence was unjust and
having served in prison since 2000, Ledezma would be eligible for
immediate release. "The Court understands the importantance of

finality in criminal proceedings. Even so, justice has a role too."
2. REHABILITATION:

Ledezma also argued that his substantial, rehabilitation
constituted an extraordinary and compelling reason. the Court noted
that "Rehabilitation of the defendant alone shall not be considered"
sufficiently extraordinary and compelling to justify compassionate
release. Yet a “statute should be construed so that effect is given

to all it's provisions...This means that for the word "alone" to

(8)
do any work as it must the statute allows Courts to consider
rehabilitation as part of a compassionate release motion. Thus,
several Courts, including this one, have found a defendant's
rehabilitation to be part of the extraordinary and compelling reasons

favoring release."

The Court noted that Ledezma has not incurred an infraction
Since 2014 and the B.O.P. has downgraded his security classification
as well. He also received the equivalent of a high school diploma

and took advantage of the programming until it was shut down.
3. COVID-19

The Court indicated that Ledezma's prison had two cases of
the virus. But the Court also noted this public health crisis was
difficult to control in prison facilities and that a member of the
prison population was more likely to contract COVID-19 than a free
person. "Thus, the presence of a once-in-a-hundred years pandemic

in and around defendant's facility cuts in favor of his release."

4. 3553(a) FACTORS:

The Court also required to consider if compassionate release
comported with the 3553(a) factors. The Court noted that Ledezma
was forty seven years old and was half-likely to be convicted of a
crime today since a sentence imposed today would be weaker now and

he had already served a lengthy sentence.

The Court Granted the compassionate release as requested and

reduced the rest of Ledezma‘s Sentence to time served.

(9)
YOUR HONOR, I could load this appeal up with Case law and
make it into a much larger document than it has to. Therefore, I
am adding only a small blurb from another case to cement my case.

In the "Booker" case, the Courts found that Congress wants
the Courts to reduce unusually long sentences, and to reduce
sentences where amended guidelines suggest shorter sentences.
Thus, it is now proper for the Court to consider the fact that the
Guidelines have changed from mandatory to discretionary in
determining whether to grant compassionate release."

YOUR HONOR, now lets circle back to my twenty seven (27) years
in prison which I don't deny I deserved when sentenced as a middle
aged man. But now I am 73 years old, I have no infractions within
the last twenty seven years involving any violence. I do have one
infraction for taking extra hamburgers out of chow hall, so would

you constitute that as "violent"? I wouldn't.

My attached accomplishments of attending so many classes
involving Cognitive Behavior, Attitude Adjustment, Correcting
Criminal Mindset and other educational courses along with Arts and
Crafts that are attached and also described in my first Motion
submitted to YOUR COURT, shows that I didn't sit around and watch
television in prison for the past twenty seven years, I changed
myself for only the better.

Now going back to Ledezma's Case, if I were convicted today
under current Sentencing Guidelines and along with my advanced age
of 73, my sentence would drastically be less. Therefore the Court
should understand the importance of finality in my criminal
proceedings and consider a reduction in my sentence to Home
Confinement.

( 10 )
As you can see from my educational transcripts and the letter
from my ex-wife. along with my consistent good behavior pattern
for over the past twenty seven years, you can see that i am clearly
not in the same mindset as I was when I frist came to prison.
Which also shows you that any charactec reference of my past
behavior that is mentioned in my current denial of Compassionate
Release or Reduction of Sentence to Home Confinement is from up to
three decades ago. YOUR HONOR, nor the opposition ordered any type
of updated reports on me from either the B.0.P. or even a recent
psychological report ot reflect my current mental health which is

clear of criminal thinking and any type of violent characteristics.

If the Court would also look at my classification in my
prison records, you would see the drastic change in my behavior
for the better which landed at a very low level security prison,
F.C.1I. Fort Dix, N.J.

The COVID-19 Pandemic at F.C.1. Fort Dix is increasing in
cases by the day. In fact, just this past month the prison has

opened two (2) new quarantine buildings for the new COVID-19 cases.

By my sentence being reduced to Home Confinement, i would be
living at my brothers house where I would be in a safe environment
and have a very little chance of contracting such a virus compared
to living in a building like I do at F.C.I. Fort Dix with over
Three Hundred (300) inmates in one building that is an open dorm

building, not individual cells.

Therefore, as I get even older and my health issues gradually
increase, I can at least be in an environment at my brothers house

to protect myself and not get sicker from my surrounding elements.

( 41 )
In conclusion, I am seeking a downgrade of' my sentence to
finish out my time on Home Confinement, due to my age of 73, my
health conditions and to integrate back into society with my loving

family in my short remaining years.

YOUR HONOR, my life is in YOUR hands and I pray you are
able to see that I am a man of past wrongdoings, but a changed man
of respecting life and others. I am concluding with the following

heartfelt letter to you.

For nearly three decades I have waited for that second chance
and I'm still waiting with hope. They have a saying behind these
walls "it is what it is". I do not believe that for one second, my

belief, it is what you make it.

- For many years, I have done all that I could to better under-
stand my short comings, and to address my faults, so to better fit
into our society. I believe I have achieved this, and now if
allowed will fit into society as a productive member. From the
amount of programming I have done over the many years, from the 9
month Live In The Code Program to Criminal Thinking Courses that
reformed my way of thinking, and the self-help classes that dealt
in self examination to over come a lot of my negative ways of

thinking. To the many classes I have taught and learned from.

I believe a person can change if he has the right attitude,
and given the incentive. In the last 27 years that I have been in
prison, I have not committed one act of violence. The realization
that I have caused so much pain and hurt to others in my past

causes great grief and regret.

( 12 )
If I thought the way I thought 27 years ago, then I have
wasted the last twenty seven (27) years of my life.

I have truly changed as a man for the better. My hope and spirit
is unbroken for the second chance.

Again YOUR HONOR, this is submitted only in full respect to
you to bring light to how my Appeal was not given proper overview.

I thank you for your time and only hope the best comes out of this.

  

= Jk Submitted

FED. REG. NO.: 07781062
F.C.I. FORT DIX

P.O. BOX 2000

JOINT BASE - MDL, N.J.
08640

 

CC/ATTORNEY GENERAL WILLIAM BARR.

( 13 )
Case 2:94-cr-00127-MAK Document 1994 Filed 07/31/20 Page 1 of 22

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : CRIMINAL ACTION
v. : NO. 94-127-13

*

SALVATORE BRUNETTI

MEMORANDUM

KEARNEY, J. July 31,2020

Over the last four months, hundreds of incarcerated persons around the country have
moved for compassionate release from their final prison sentences based on their perceived risk of
harm from the spread of COVID-19 in our federal prisons. We appreciate this fear. We today
evaluate a seventy-three-year-old man seeking compassionate release after being convicted of
participating in violent crimes as a trusted forty-six-year old member of Philadelphia’s former
organized crime boss John Stanfa’s La Cosa Nostra. He provided experience with bombs. Judge
Buckwalter carefully considered the evidence and sentenced the mature. man to a forty-year
sentence in 1997. Like all of us, he faces illness which come with getting older. But unti! the
COVID-19 pandemic, he did not move for compassionate release. After carefully analyzing his
motion for release, and while he may possibly demonstrate extraordinary and compelling reasons
for release based on combination of the risks presented by his medical condition in a prison
addressing COVID-19 spread, we agree with his most recent wife’s concern he is a “violent person
who couldn’t change.” He presents too great a danger of violence to the public and his release is
not warranted under Congress's sentencing factors. We decline to reduce Judge Buckwalter’s

final sentence.
10.

11.

RE: Salvatore BRUNETTI

On May 15, 1996, following a trial before the Honorable
Ronald L. Buckwalter, a jury found Salvatore Brunetti guilty
‘of Counts One and Two (racketeering Acts One, Four(A), and
Fivé.

ee

The status of the defendants in this case is as follows: 14
defendants have entered pleas of guilty; 10 defendants have
been convicted following a jury trial; the jury could not
reach a decision as to two defendants, one of whom is
scheduled to be retried as to the specific counts where no
decision was reached; and one defendant was acquitted on all
counts.

The Sentencing Reform Act of 1984 is applicable in this case
since the offense occurred between October of 1990 and March
16, 1994. The edition of the manual used to calculate the
Sentencing Guidelines in this report is that incorporating
amendments effective November_.1, 1926, as there are no ex
post | facto _igsues.

 

SR,
The Offense Conduct ys wo
YO
The Racketeering Enterprise Vv

The Enterprise set forth in Superseding Indictmeftt . No”% Two
comprised the John Stanfa family of La Cosa Nost?a, (LCN) .
This existed from about October 1990 through eh or about
March 16, 1994 in the Eastern District of Gea eylvania and
elsewhere. The Enterprise was a group of \andividuals
associated in fact, although not a legal e ty, which
engaged in activities which affected interstate commerce.
The Enterprise existed to control, Wanage, finance,
supervise, participate in and set policy concerning the
making of money through legal ang@pillegal means in the
Philadelphia area and in part of Ne Jersey.

The Philadelphia LCN was organized in a chain of command
headed by a boss. During Eis period of the Indictment,
Anthony Piccolo acted ag th emporary boss until early
1991, and thereafter shh, Stanta acted as the boss. At
certain times during the time period of the Indictment
Joseph Ciancaglini,, Jr. was the underboss. After Joseph
Ciancaglini was fikapacitated when he was shot on March 2,
1993, Frank nesboe became the "acting underboss". While
Stanfa was th ss, Piccolo functioned as the consigliere.
At various, ime during the period charged in Superseding
Indictment™ = Two, Salvatore Sparacio and Vincent Albert
Pagano served as Ccaporegimes.

The Philadelphia LCN had soldiers who worked under the
leaders of the Enterprise. Soldiers were also known as
"made" members of the Enterprise. They included: Salvatore
Sparacio, (before becoming a "capo"), Luigi Tripodi, Raymond

2
12.

13.

14.

15.

16.

17.

18.

RE: Salvatore BRUNETTI

Esposito, Sergio Battaglia, Giuseppee Gallara, John Veasey,
Vincent Filipelli, Gaeton Lucibello, and Gaetano Scafidi.

In addition to the "made" members of the Enterprise
described above, the Enterprise also had associates who
worked for the Enterprise under the direction of the "made"
members. They included: Herbert Keller, Rosario Conti
Bellocchi, Gary Tavella, Philip Colletti, Salvatore
Brunetti, Salvatore Avena, Ron Mazzone, Jack Manfredi,
Joseph Altimari, John Casasanto, Thomas Morrone, Giuseppe
Palazzolo, Santo Bravata, Thomas Rebbie, and Rod Colombo.

Through evidence presented at the trial of John Stanfa, et
al, the structure of the Enterprise was proven. The evidence
presented consisted of the testimony of certain of its
members and associates and by tape recordings of
conversations intercepted through court-authorized Title III
wiretaps. The evidence regarding the structure of theey
Enterprise included the following: Sy

 
  

During a conversation of December 3, 1991 between stata,
Piccolo, and Joseph Sadano, a member of the nort n New
Jersey faction of the Enterprise, Stanfa, in his rdte as
boss, explains why he promoted a member to capQQin. The
conversation refers to the "Mafia" and also ref@ys to "this
thing," a reference to La Cosa Nostra, and €o,the positions
of underboss and consigliere. Ng

 

During a conversation of September 8, ro SQetween Stanfa,

Piccolo, Sparacio, and Joseph Ciancaglini, Stanfa refers to
having "made" some LCN members and criticizes Sparacio for

not telling Stanfa he had received Rectronic surveillance

notice. wY,

oN}
John Veasey testified that he waeS@ade" by Stanfa, with
Martines, Battaglia, and Pagano present for the ceremony.
Filipelli was also "made" on the same day. Stanfa explained
the rules of LCN membership ¢@ Veasey and told him that
Martines was the "acting undSsoss ."

During a recorded conversation, Pagano told cooperating
witness James Lynch that he was a capo by making a symbol
with his fingers on his shoulder, indicating officer bars
for the military pog&tion of captain. In the same
conversation, Pagano tald Lynch that he and Martines were

second and third gR, command . Pagano continued, "If (Stanfa)
goes to jail, me Sp him are in charge."

Racketeerin aSeiwicies of the Enterprise

 

To enforce the rules of the Philadelphia LCN, to promote
discipline and to ensure the continued receipt of money to
the LCN, members and associates of the Philadelphia LCN

3
TRULINCS 07781062 - BRUNETT!, SALVATORE - Unit: FTD-N-A

te me kk we Eek me mS tk Sem mt kek RNa mma mee he ote ih YS eH Th ek ee) tO

FROM: robertjcline@gmail.com

TO: 07781062 BRUNETTI, SALVATORE
SUBJECT: RE: Affidavit for mom

DATE: 08/24/2020 08:21 PM

COURT REFERENCE LETTER

To Whom This May Concern,

, 4
My name is Denise Ganci (Formally Brunetti) and | am the ex wife of Salvatore Brunetti. We have 1 child together. We've known
Salvatore to be a loving, caring Father. We have stayed in touch over the years and exchanged cards and correspondence. At
no time have | said that | think Salvatore Brunetti is a dangerous individual who was incapable of change. In fact it's the
opposite. Salvatore has expressed his regret for what happened 27 years ago and we believe that he has been undergoing
change for decades now. We are confident that he is not a danger to society and we wouid like him to come home and spend
his last remaining years with his family and grandchildren. We ask that you show him MERCY and let him come home to his
family who misses and loves him.

Best,

Denise Ganci

Date: 08/22/2020

4601 Apple Ln
Pauisboro, NJ 08066
 

Individualized Needs Plan - Program Review (Inmate Copy) SEQUENCE: 00568858
Dept. of Justice / Federal Bureau of Prisons Team Date: 07-14-2020

Plan is for inmate: BRUNETTI, SALVATORE 07781~-062

 

 

Facility: FTO FORT DIX FC! Proj. Rel, Date: 06-21-2028
Name: BRUNETTI, SALVATORE Proj. Rel, Mthd: GCT REL
RegisterNo.: 07781-062 ok DNA Status: OTV02010 / 05-23-2011
Age: 73

Date of Birth: O7-70-1 947
Detainers, -

   

 

 

   

 

 

 

 

 

 

[Dataining Agency Remarks |
NO DETAINER
Current Work Assignments _ a Seorabe a Pye te ed
[Facil Assignment Description Start |
FTD UNASSG WES UNASSIGNED - FCI WEST 05-28-2020 _.
Current.Education information - Oe Se a ee
[Fac Assignment Description Start |
FID ESL HAS ENGLISH PROFICIENT 06-26-1957
FTD GED HAS COMPLETED GED OR HS DIPLOMA 06-25-1997
Education Courses wot so Se we UT Ee
[SubFacl Action Description Start Stop
FTD BEADERY 1 - WEST 02-03-2020 CURRENT
FIDGP CROCHET 1 - WEST 10-20-2019 01-08-2020
FTO GP Cc GREETING CARDS 1 - WEST 07-08-2019 09-15-2019
FIDGP oc SOCIAL DEVELOPMENT - WEST 08-17-2019 07-18-2019
FIDGP oc DRAWING 1 - WEST 10-02-2018 12-27-2016
FIDGP REENTRY LIFESTYLES 03-20-2018 03-20-2018
SCH c MUSIC THEORY FOR GUITAR 12-07-2015 03-09-2016
SCH c MUSIC THEORY FOR GUITAR 07-06-2015 12-07-2015
SCH c PENNSYLVANIA WILDLIFE 11-24-2015 11-24-2015
SCH ¢ DRUM CLASS 2 03-01-2015 08-10-2015
SCH c MUSIC SOUND CHECK TWO 10-10-2014 08-10-2015
SCH c DRUM CLASS 3 12-26-2014 08-10-2015
SCH C BASIC PAINTING CLASS 06-22-2015 08-01-2015
SCH c MUSIC SOUND CHECK TWO 09-16-2014 12-26-2014
SCH c VOCALS CLASS 09-16-2014 12-26-2014
SCH c DRUM CLASS 2 08-16-2014 12-26-2014
SCH c CHESS OPENING COURSE 11-12-2014 12-06-2014
SCH c FCI DRUMS 08-27-2014 09-09-2014
SCH c FUNCTIONAL ANATOMY 4 08-20-2014 08-21-2014
SCH c STRESS MANAGEMENT - "96-20-2014 07-03-2014
SCH c HISTORY OF US SUPREME COURT 12-02-2013 1231-2013
SCH c INTERIOR DESIGN 1 05-07-2013 05-29-2013
SCH c LIFELONG HEALTH 08-05-2012 04-10-2013
SCH ¢ ACE TUTORING CLASS 04-06-2013 04-06-2013
SCH c INTERIOR DESIGN 1 02-05-2013 04-02-2013
SCH c WORLD AT WAR VIDEO 1 03-11-2013 04-01-2013
SCH c ROOTS OF MUSIC 12-08-2012 12-31-2012
SCH c WORLD HISTORY IN CINEMA ONE 12-05-2012 01-29-2013"
SCH c DUTCH ARTISTS - THE MASTERS 01-07-2013 01-29-2013
SCH c RESUME BUILDING 10-09-2012 10-30-2012
SCH c LEARNING GUITAR PART 3 06-01-2012 10-20-2012
SCH c WORLD AT WAR 09-10-2012 10-02-2012
SCH c FAMOUS AMERICAN VIDEO SERIES 10-09-2012 10-23-2012
SCH c HISTORY OF U.S.PRESIDENTS PT.1 07-23-2012 10-01-2012
SCH c WORLD AT WAR VIDEO 1 09-10-2012 09-24-2012
SCH c HISTORY OF NEW YORK VIDEO SER! 08-08-2012 08-15-2012
SCH c FAMOUS AMERICAN VIDEO SERIES 07-30-2012 08-28-2012

 

Sentry Data as of 07-28-2020 Individualized Needs Plan - Program Review (Inmate Capy) Page 1 of 5 .
 

Individualized Needs Plan - Program Review (Inmate Copy) SEQUENCE: 00568858

 

 

 

Dapt. of Juatica / Federal Bureou of Prisong Team Date: 07-14-2020
Plan ia for inmate: BRUNETTI, SALVATORE 07791-0632

|SubFac! Action Description Start Stop

SCH c ACE CINEMA SERIES PART 2 OF-21-2012 07-28-2012
SCH c COMEDY CLASSICS ONE 07-11-2012 07-31-2012
SCH c LIBERTY: AMERICAN REVOLUTION V 07-09-2012 07-16-2012
SCH c WORLD AT WAR 05-08-2012 05-15-2012
SCH c GUITAR CLASS 2 03-01-2012 05-31-2012
SCH c ACE UNIVERSE VIDEO SERIES 04-18-2012 04-30-2012
SCH Cc CONCERT VIDEOS 2 04-02-2012 04-10-2012
SCH Cc LEARNING GUITAR PART 1 04-02-2012 03-15-2012
SCH Cc WORLD AT WAR VIDEO 1 03-11-2012 03-26-2012
SCH Cc ACE SCIENCE OF MUSIC VIDEO 02-15-2012 02-27-2012
SCH c ACE MUSIC THEORY 2 02-06-2012 02-25-2012
SCH © c MUSIC THEORY PART 1 01-04-2012 01-31-2012
ScH c ACE PLANET EARTH VIDEOS 01-05-2012 01-26-2012
3CH c DISCOVERY MCON VIDEOS 01-09-2012 01-23-2012
SCH c MUSIC REPAIR 12-13-2014 12-43-2041
OTV GP c INTRO TO PAINT, PASTELS 12-15-2010 03-04-2011
OTV GP Cc EDUCATION ORIENTATION - AM 11-09-2010 1109-2010
ALP Cc FITNESS PRG 50+ MON 11AM-12PM 04-19-2010 07-17-2010
ALP ¢ YOGA GLASS FRI 11AM-12PM 04-19-2010 07-17-2010
ALP Cc LEISURE MUSIC INSTRUCTOR 03-27-2010 07-09-2010
ALP Cc ART INSTRUCTOR PASSIVE REC 03-27-2010 07-09-2010
ALP Cc LEISURE MUSIC INSTRUCTOR . ~ $1-07-2010 03-27-2010
ALP Cc ART INSTRUCTOR PASSIVE REC 07-05-2009 03-27-2010
ALP Cc FITNESS PRG &0+ MON 11AM-12PM 01-11-2010 03-27-2010
ALP c YOGA CLASS FRI 11AM-12PM 01-11-2010 03-27-2010
ALP Cc LEISURE MUSIC INSTRUCTOR 08-02-2009 12-29-2008
ALP Cc LEISURE MUSIC INSTRUCTOR , 04-01-2009 07-28-2009
ALP Cc LEISURE MUSIC INSTRUCTOR 01-10-2009 03-30-2009
ALP Cc YOGA CLASS MWF 930-1030 09-18-2009 12-20-2003
ALP Cc GUITAR BASICS ‘ 01-08-2005 09-14-2009
ALP Cc ART INSTRUCTOR PASSIVE REG 04-01-2009 06-30-2008
ALP Cc ART INSTRUCTOR PASSIVE REC 01-01-2009 03-30-2009
ALP Cc ART INSTRUCTOR PASSIVE REC 04-04-2008 12-01-2008
ALP c MWF 0930-1030 . 04-10-2009 06-27-2008
ALP c ART FOR LEISURE 04-04-2009 08-21-2009
ALP Cc GUITAR BASICS 04-11-2009 03-30-2009
ALP c MWE 0930-1030 01-12-2009 03-30-2009
ALP Cc GUITAR BASICS 07-11-2008 12-26-2008
ALP Cc ART FOR LEISURE 10-04-2008 12-26-2008
ALP Cc ART FOR LEISURE 07-11-2008 09-26-2008
ALP ¢ CARDIOVAS CYCL.MAN/F 1190-1230 09-30-2007 12-16-2007
ALP Cc ART FOR LEISURE 04-13-2007 07-02-2007
ALP Cc ART FOR LEISURE . 03-15-2006 03-23-2006
ALP c HISTORY OF ART 12-18-2004 03-30-2005
ALP Cc GUITAR BASICS” - OF-04-2003 40-02-2003
ALP Cc ART FOR LIESURE 07-31-2003 10-02-2003
ALP c ART FOR LIESURE 04-09-2003 06-26-2003
ALP c GUITAR BASICS Lo 04-04-2003 06-28-2003
ALP Cc GUITAR BASICS 01-03-2003 03-28-2003
ALP Cc ART FOR LIESURE 01-08-2003 03-26-2003
ALP Cc PLYO/MEDICINE BALL SAT 0830 12-30-2002 93-31-2003
ALP Cc RPP - RECREATION COURSE 02-03-2003 02-21-2003
ALP Cc RPP - RECREATION COURSE 12-01-2002 12-18-2002
ALP Cc ART FOR LIESURE 10-09-2002 1218-2002
ALP Cc GUITAR BASICS 10-11-2002 12-27-2002
ALP Cc PLYG/MEDICINE BALL SAT 0830 10-05-2002 12-40-2002
ALP c LEATHER CRAFTS TUES 6:30PM 07-09-2002 10-29-2002

 

Sentry Data as of 07-28-2020 Individualized Needs Plan - Program Review (Inmate Copy) Page 2 af 5
 

‘Individualized Needs Plan - Program Review (Inmate Copy) SEQUENCE: 00568858

 

 

 

Dept. of Jugtica / Federal Bureau of Prisons Team Date: 07-14-2020
cee” Plon is for irmceata: BRUNETTI, SALVATORE 07781-0062 ‘

jSubFaci Action Description Start Stop

ALP C GUITAR BASICS 07-12-2002 10-25-2002
ALP c ART FOR LIESURE 07-10-2002 10-02-2002
ALP Cc GUITAR BASICS 04-12-2002 06-28-2002
ALP c RPP - PERSONAL FINANCE/CONSUME 07-20-2001 07-27-2001
ALP Cc RPP - EMPLOYMENT SKILLS 07-20-2001 OF-20-2001
ALP G INTRODUCTION TO DRAWING 01-08-2001 03-30-2001
ALP c INTRODUCTION TO DRAWING 10-23-2000 42-30-2000
ALP Cc ART INTERPRETATION 01-05-2000 03-30-2000
ALP c ART INTERPRETATION 10-05-1999 01-05-2000
ALP c LEGAL RESEARCH CLASS 09-17-1999 08-17-1999
ALP c LEGAL RESEARCH CLASS 10-08-1997 04-01-1998
FAI DCU Cc

Discipline History (Last-6 months)”

iHearing Date

PARENTING PROGRAM

   

 

Prohibited Acts

"* NO INCIDENT REPORTS FOUND IN LAST 6 MONTHS **

01-17-1895

   

03-07-1995

 

 

Current Care Assignments BR a e
jAssignment Description _ Start

CARE1-MH CARE1-MENTAL HEALTH 10-25-2010

CARE2 STABLE, CHRONIC CARE 11-22-2016

Current Medical Duty Status Assignments:

 

Description Start

 

 

 

 

 

 

 

 

 

[Assignment
REG DUTY NO MEDICAL RESTR--REGULAR DUTY 12-31-2019
YES F/S CLEARED FOR FOOD SERVICE 11-21-2011
Current Drug Assignments Coe 7 a
iAssignment Description Start
DRG E COMP DRUG EDUCATION COMPLETED 10-22-2002
NR COMP NRES DRUG TMT/COMPLETE 07-22-2004
FRP Details -  -” WO Le OE ay Me Fea a.
|Most Recent Payment Plan .
FRP Assignment: COMPLT FINANC RESP-COMPLETED Start: 07-13-1999
inmate Decision: AGREED $25.00 Frequency: MONTHLY
Payments past 6 months: $0.00 Obligation Balance: $0.00
Financial Obligations ; a / : 7
INQ. Typa Amount Balance Payable Stalus
1 ASSMT $100.00 $0.00 IMMEDIATE COMPLETEDZ
"NO ADJUSTMENTS MADE IN LAST 6 MONTHS **
Payment Detalts . a mo .
* Trust Fund Deposits~ Past 6 months: $915.00 Paymanis commensurate? Y
New Payment Plan: [> No data °”

 

Progress since last review

"" No nates entered *"

 

Next Program Review Goals

STG - Next Review

“ Participate in at least one education class of interest

* Continue to maintain clear conduct

* Continue to maintain a drug free lifestyio

* Continua to take any and all prescriptions as prescribed and follow up with medical as needed for Chronic Care
* Continue recommendation to seek Psychology services as needed if any issues arse

 

 

 

LongTermGeals Ces ee TL

 

Sentry Data as of 07-28-2020 Individualized Needs Plan - Program Review {Inmate Copy) Page 3 of 5

 
 

Individualized Needs Plan - Program Review (Inmate Copy) SEQUENCE: 00568658
Dept. of Justice { Faderal Bureau of Pripona Team Data: 07-14=2020
Plan ig for inmate: BRUNETTI, SALVATORE 07781-0623

LTG - End date Ortohar 2021

* Continue recommendation to secure a form of identification In central fite for release needs

* Continua recommendation to save funds quarterly for relaase naeds

‘| * Continue to display good communication toward staff and other Inmates

* Continue to maintain fraquent communication with fends and femily

* Continue to maintain a high level of good personal hygiene and sanilation

* Continue not to allow other individuals to easily influence your decision making while incarcerated
* Continue to eat healthy and exercise reguiarly

 

 

 

RRCHGPI
No.
Management decision - WILL REVIEW 17-19 MONTHS PRIOR TO PRD.
Cor

 

 

 

  
  

       

i a

      

sre ce

 

RRC racommendation will ba discussed 17-19 months from refease. You will be reviewed for RRC placement under the 2nd Chance Act and you will
also be raviawad for direct Home Detention eligibility. Furthermore, you will bs scheduled to begin RPP classes 30 months por to release.

 

 

 

 

+

Sentry Data as of 07-28-2020 . Individualized Needs Plan - Program Review (Inmate Copy) Page 4 of §
FTDO9 540*23 * SENTENCE MONITORING * 08-18-2020
PAGE 002 OF 002 * COMPUTATION DATA * 15:01:14
AS OF 08-18-2020

REGNO..: 07781-062 NAME: BRUNETTI, SALVATORE

we eee nee nee CURRENT COMPUTATION NO: 010 --------------------------

COMPUTATION 010 WAS LAST UPDATED ON 04-22-2020 AT DSC AUTOMATICALLY
COMPUTATION CERTIFIED ON 08-05-2010 BY DESIG/SENTENCE COMPUTATION CTR

THE FOLLOWING JUDGMENTS, WARRANTS AND OBLIGATIONS ARE INCLUDED IN
CURRENT COMPUTATION 010: 010 010

DATE COMPUTATION BEGAN..........: 05-08-1997
TOTAL TERM IN EFFECT............: 40 YEARS
TOTAL TERM IN EFFECT CONVERTED..: 40 YEARS
EARLIEST DATE OF OFFENSE........: 03-17-1994
JAIL CREDIT. ...... 0.00. cece uae : FROM DATE THRU DATE
03-17-1994 05-07-1997
TOTAL PRIOR CREDIT TIME.........: 1148
TOTAL INOPERATIVE TIME...... see ed Q
TOTAL GCT EARNED AND PROJECTED..: 2094
TOTAL GCT EARNED................ : 1338
STATUTORY RELEASE DATE PROJECTED: 06-21-2028
TWO THIRDS DATE.................: 11-15-2020
EXPIRATION FULL TERM DATE....... : 03-16-2034
TIME SERVED..........-00. ees ues : 26 YEARS 5 MONTHS 2 DAYS
PERCENTAGE OF FULL TERM SERVED..: 66.0
PERCENT OF STATUTORY TERM SERVED: 77.1
PROJECTED SATISFACTION DATE.....: 06-21-2028
PROJECTED SATISFACTION METHOD...: GCT REL
REMARKS.......: Q8-05-2010 COMP ASSUMPTION PROJECT E/MSB. 10-15-14 DIS GCT E/R

PL;4-22-20 RPC'D FOR FSA E/EMR

G0000 TRANSACTION SUCCESSFULLY COMPLETED
FTDOS 540*23 * SENTENCE MONITORING * 08-18-2020
PAGE 001 * COMPUTATION DATA * 15:01:14
AS OF 08-18-2020

REGNO..: 07781-062 NAME: BRUNETTI, SALVATORE

FBI NO.........-.: 259481M9 DATE OF BIRTH: 07-10-1947 AGE: 73
ARS1...........--. : FTD/A-DES

UNIT............+.: UNIT 5802 QUARTERS.....: NO1-361L
DETAINERS........ : NO NOTIFICATIONS: NO

HOME DETENTION ELIGIBILITY DATE: 12-21-2027

THE FOLLOWING SENTENCE DATA IS FOR THE INMATE'S CURRENT COMMITMENT.
THE INMATE IS PROJECTED FOR RELEASE: 06-21-2028 VIA GCT REL

woe ener een eee CURRENT JUDGMENT/WARRANT NO: 010 --------------~---------

COURT OF JURISDICTION...........: PENNSYLVANIA, EASTERN DISTRICT
DOCKET NUMBER...........002+06+.3 22:94CRO0127-13
JUDGE... eee ee ee ee eee ee ee ess BUCKWALTER
DATE SENTENCED/PROBATION IMPOSED: 05-08-1997
DATE COMMITTED..................1 05°29-1997
HOW COMMITTED..................,.: US DISTRICT COURT COMMITMENT
PROBATION IMPOSED............4.4 : NO

FELONY ASSESS MISDMNR ASSESS- FINES COSTS
NON-COMMITTED.: $100.00 $00.00 $00.00 $00.00
RESTITUTION...: PROPERTY: NO SERVICES: NO AMOUNT: $00.00

wt ee ee ee CURRENT OBLIGATION NO: 010 -~------------------ 2-2-2 --
OFFENSE CODE....: 545 18:1962 RACKETEER (RICO)
OFF/CHG: CT.1: RICO CONSPIRACY / 18 USC 1962(D)

CT.2: Rico / 18 USC 1962(C)

SENTENCE PROCEDURE.............: 3559 SRA SENTENCE
SENTENCE IMPOSED/TIME TO SERVE. : 40 YEARS

TERM OF SUPERVISION............: 3 YEARS

CLASS OF OFFENSE...............: CLASS A FELONY
DATE OF OFFENSE................: 03-17-1994

Go002 MORE PAGES TO FOLLOW
FTDTD
PAGE 001

REGISTER NO:

weet

* INMATE EDUCATION DATA

* TRANSCRIPT
07781-062 NAME..: BRUNETTI
TRANSCRIPT RSP OF: FTD-FORT DIX FCI

FACL ASSIGNMENT DESCRIPTION

FTD ESL HAS
FTD GED HAS

SUB-FACL

FTD
FTD
FTD
FTD
FTD
FTD
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH

GP
GP
GP
GP
GP
GP

G0002

ENGLISH PROFICIENT

DESCRIPTION
BEADERY 1 - WEST
CROCHET 1 ~- WEST

GREETING CARDS 1 - WEST
SOCIAL DEVELOPMENT - WEST
DRAWING 1 - WEST

REENTRY LIFESTYLES

MUSIC THEORY FOR GUITAR
MUSIC THEORY FOR GUITAR
PENNSYLVANIA WILDLIFE

DRUM CLASS 2

MUSIC SOUND CHECK TWO

DRUM CLASS 3

BASIC PAINTING CLASS

MUSIC SOUND CHECK TWO
VOCALS CLASS

DRUM CLASS 2

CHESS OPENING COURSE

FCI DRUMS

FUNCTIONAL ANATOMY 1

STRESS MANAGEMENT

HISTORY OF US SUPREME COURT
INTERIOR DESIGN 1

LIFELONG HEALTH

ACE TUTORING CLASS

INTERIOR DESIGN 1

WORLD AT WAR VIDEO 1

ROOTS OF MUSIC

WORLD HISTORY IN CINEMA ONE
DUTCH ARTISTS - THE MASTERS
RESUME BUILDING

LEARNING GUITAR PART 3
WORLD AT WAR

FAMOUS AMERICAN VIDEO SERIES

HISTORY OF U.S.PRESIDENTS PT.1

WORLD AT WAR VIDEO 1

HISTORY OF NEW YORK VIDEO SERI

FAMOUS AMERICAN VIDEO SERIES
ACE CINEMA SERIES PART 2
COMEDY CLASSICS ONE

LIBERTY: AMERICAN REVOLUTION V

MORE PAGES TO FOLLOW .

COMPLETED GED OR HS DIPLOMA

EDUCATION COURSES

EDUCATION INFORMATION
START DATE/TIME STOP DATE/TIME
CURRENT
CURRENT

06-26
06-25

*

FUNC: PRT

07-09-2020
09:23:13

~1997 1536
-1997 1521

START DATE STOP DATE EVNT AC LV ° HRS

02~03~2020
10-20-2019
07-08-2019
06-17-2019
10-02-2018
03~-20+2018
12-07~2015
07-06-2015
11-24-2015
03-01-2015
10-10-2014
12-26-2014
06~22-2015
09-16-2014
09-16-2014
09-16-2014
11-12-2014
06-27-2014
08-20~2014
06-20-2014
12-02-2013
05-07-2013
08~06~2012
04-06~2013
02-05-2013
03-11-2013
12-08-2012
12-05-2012
01-07%2013
10-09-2012
06-01-2012
09-10-2012
10-09-2012
07-23-2012
09-10-2012
08-08~2012
07-30-2012
07-21-2012
07-11-2012
07-09-2012

 -

CURRENT
01-08-2020
09-15-2019
07-18-2019
12-27-2018
03-20-2018
03-09-2016
12-07-2015
11-24-2015
08-10-2015
08-10-2015
08-10-2015
08-01-2015
12-26-2014
12-26-2014
12-26-2014
12-06-2014
09-09-2014
08-21-2014
07-03-2014
12-31-2013
05-29-2013
04-10-2013
04-06-2013
04-02-2013
04-01-2013
12-31-2012
01-29-2013
01-29-2013
10-30-2012
10-20-2012
10-02-2012
10-23-2012
10-01-2012
09-24-2012
08-15-2012
08-28-2012
07-28-2012
07-31-2012
07-16-2012

vGuNuvu UM DN VV DVB VV Vw Oe OO OB OOOO VC OCC
AAANANANANNANNNANANNNNANANNNNANNNNNNNNANNNNANAANANANANAN

ved7undduun donee use UU OC OC

<j

ee

10
10
20
10

NOwmDWwWoOwWwnowmMWDMWMOAODMDMAANDWAKFPNADWAAMAOAWOMAND DW

me

2 BB 2

Hae

a
Be

Pee
FTDTD
PAGE 002

REGISTER NO:

SUB-FACL
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
SCH
OTV GP
OTV GP
ALP
ALP
ALP
ALP
ALP
ALP
ALP
ALP
ALP
ALP
ALP
ALP
ALP
ALP
ALP
ALP
ALP
ALP
ALP
ALP
ALP
ALP
ALP
ALP
ALP
ALP
ALP
ALP
ALP
ALP
ALP

G0002

DESCRIPTION

WORLD AT WAR

GUITAR CLASS 2

ACE UNIVERSE VIDEO SERIES
CONCERT VIDEOS 2

LEARNING GUITAR PART 1
WORLD AT WAR VIDEO 1

ACE SCIENCE OF MUSIC VIDEO
ACE MUSIC THEORY 2

MUSIC THEORY PART 1

ACE PLANET EARTH VIDEOS
DISCOVERY MOON VIDEOS
MUSIC REPAIR

INTRO TO PAINT, PASTELS
EDUCATION ORIENTATION - AM
FITNESS PRG 50+ MON 11AM-12PM
YOGA CLASS FRI 11AM-12PM
LEISURE MUSIC INSTRUCTOR
ART INSTRUCTOR PASSIVE REC
LEISURE MUSIC INSTRUCTOR
ART INSTRUCTOR PASSIVE REC
FITNESS PRG 50+ MON 11AM-12PM
YOGA CLASS FRI 11AM-12PM
LEISURE MUSIC INSTRUCTOR
LEISURE MUSIC INSTRUCTOR
LEISURE MUSIC INSTRUCTOR
YOGA CLASS MWF 930-1030
GUITAR BASICS

ART INSTRUCTOR PASSIVE REC
ART INSTRUCTOR PASSIVE REC
ART INSTRUCTOR PASSIVE REC
MWF 0930-1030

ART FOR LEISURE

GUITAR BASICS

MWF 0930-1030

GUITAR BASICS

ART FOR LEISURE

ART FOR LEISURE

CARDIOVAS CYCL.M/W/F 1130-1230
ART FOR LEISURE

ART FOR LEISURE

HISTORY OF ART

GUITAR BASICS

ART FOR LIESURE

ART FOR LIESURE

GUITAR BASICS

MORE PAGES TO FOLLOW

EDUCATION COURSES

* INMATE EDUCATION DATA
* TRANSCRIPT
07781-062 NAME..: BRUNETTI
.: TRANSCRIPT RSP OF: FTD-FORT DIX FCI

START DATE
05-09-2012
03-01-2012
04-16-2012
04-02-2012
01-02-2012
03-11-2012
02-15+42012
02-06-2012
01-04-2012
01-05-2012
01-09-2012
12-13-2011
12-15-2010
11-09-2010
04-19-2010
04-19-2010
03-27-2010
03-27-2010
01-07-2010
07-05-2009
01-11-2010
01-11-2010
08-02-2009
04-01-2009
01-10-2009
09-18-2009
01-08-2009
04-01-2009
01-01-2009
01-01-2008
04-10-2009
04-04-2009
01-11-2009
01-12-2009
07-11-2008

10-04-2008.

07-11-2008
09-30-2007
04-13-2007
03-15-2006
12-18-2004
07-04-2003
07-31-2003
04-09-2003
04-04-2003

FUNC: PRT

07-09-2020
09:23:13

STOP DATE EVNT AC LV HRS

05-15-2012
05-31-2012
04-30-2012
04-10-2012
03-15-2012
03-26-2012
02-27-2012
02-29-2012
01-31-2012
01-26-2012
01-23-2012
12-13-2011
03-04-2011
11-09-2010
07-17-2010
07-17-2010
07-09-2010
07-09-2010
03-27-2010
03-27-2010
03-27-2010
03-27-2010
12-29-2009
07-28-2009
03-30-2009
12-20-2009
09-14-2009
06-30-2009
03-30-2009
12-01-2008
06-27-2009
06-21-2009
03-30-2009
03-30-2009
12-26-2008
12-26-2008
09-26-2008
12-16-2007
07-02-2007
03-23-2006
03-30-2005
10-02-2003
10-02-2003
06-26-2003
06-26-2003

uvuuuvuvvVVUV VN VUN VV VN VV UU VV DVD VND NNN OK VNU

qgqaqgagagagadnananananaaaanananaanaaNnananaanananaaagaaanaananaanaanananaa

P

vV9unguvuU UU VU D UU VV UNV N VV UN UN VV NV UD U VU NNN U9

Pp * 10

4

8
8

H
Oo

BWR NOHAN

aS

ti}
ti
Qe2h @9¢h PO00

|

TT REEL E

SS eee

 
wuvell,

+ 5 a,
G x ~ S- >
iP

2oO

Din, NAD. ©8640

 

nee
2\lii®. «&
~ 4000 $0 .00 =

FEDERAL CORRECTIONAL INSTITUTION ‘n 19106 R2305M146244-07
P. 0. BOX 2000 be . |

4-03-00 ill
rot omx, ns oseao 7 7 —— ee

This letter has been neither: opened nor c usp? A
2 Dé
waich this facility has jurisc:ction, you may wish to return | 4
ND

 

inspected. if the writer raises a question or problem over
tne vr terial, Hf the wetter encloses correspondence foe
ine rng to another address or Includes unauthorized
iteins, please retum to the above address.

 

 

 

ee >. Kem wy
iS: Disva-et Covrtt

ZASSHI aN DiSTasev gfe PA.
Bol mPAaKktT STIs)
OX craDirP ha, PA. 1G]06-1797
